Case 2:20-cv-00048-RBS-RJK Document 11 Filed 05/08/20 Page 1 of 2 PageID# 46




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

 JIM SCRUGGS,

               Plaintiff,

 v.                                                   Case No. 2:20-CV-00048

 CHW GROUP INC. and HOME WARRANTY
 ADMINISTRATORS, INC.,

               Defendants.


                            NOTICE OF DISMISSAL OF CLAIMS

       Pursuant to Federal Rule of Civil Procedure 41(a), the Plaintiff, James Scruggs, by

Counsel, hereby notices his dismissal of Plaintiff’s claims against Defendant Home Warranty

Administrators, Inc. Defendant Home Warranty Administrators, Inc. has not filed an answer or

motion for summary judgment in this matter.



                                          Respectfully Submitted,
                                          JAMES SCRUGGS

                                          By:    /s/ Kevin Dillon

                                          Kevin A. Dillon (VSB # 93475)
                                          CONSUMER LITIGATION ASSOCIATES, P.C.
                                          626 E. Broad Street, Suite 300
                                          Richmond, VA 23219
                                          Telephone: (804) 905-9904
                                          Facsimile: (804) 905-9902
                                          Email: kevin@clalegal.com

                                          Craig C. Marchiando (VSB # 89736)
                                          CONSUMER LITIGATION ASSOCIATES, P.C.
                                          763 J. Clyde Morris Boulevard, Suite 1-A
                                          Newport News, Virginia 23601
                                          Telephone: (757) 930-3660
Case 2:20-cv-00048-RBS-RJK Document 11 Filed 05/08/20 Page 2 of 2 PageID# 47




                                   Facsimile: (757) 930-3662
                                   Email: craig@clalegal.com
